internal_revenue_service number release date index number ---------------------------------------------- ----------------------------------------- ------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b02 plr-118550-12 date date legend x ----------------------------------------- --------------------------------------------------------------------------------------------------- state ------ date ---------------------- date --------------------- dear ---------------- this letter responds to a letter dated date submitted by x's authorized representatives on behalf of x requesting a ruling under sec_1361 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state and subsequently made an election to be treated as an s_corporation effective date x and its shareholders intend to enter into an agreement agreement effective date which contains provisions relating to minimum distributions to shareholders by x x and its shareholders intend that x will make distributions under these provisions based on the shareholders’ varying interests in x’s income in the current or immediately preceding_taxable_year varying interests distributions or earlier if such earlier year’s taxable_income is adjusted after x’s original return for the such earlier year is filed discretionary payments x and its shareholders intend that the varying interest distributions will include year-end and quarterly distributions that enable the shareholders to make timely estimated and final tax_payments in addition to above distributions x may declare dividends and make pro_rata distributions to the shareholders based on the number of shares that the shareholders plr-118550-12 own as of a record_date record_date distributions the agreement will provide that x will make these record_date distributions in accordance with the corporate laws of state which provides that all shares of the same class are equal sec_1361 provides that for purposes of the code the term s_corporation means with respect to the taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that among other things does not have more than one class of stock accordingly s_corporations may not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides in part that the determination whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that a governing provision does not within the meaning of sec_1_1361-1 alter the rights to liquidation and distribution proceeds conferred by an s corporation's stock merely because the governing provision provides that as a result of a change in stock ownership distributions in a taxable_year are to be made on the basis of the shareholders' varying interests in the s corporation's income in the current or immediately preceding_taxable_year if distributions pursuant to the provision are not made within a reasonable_time after the close of the taxable_year in which the varying interests occur the distribution may be recharacterized depending on the facts and circumstances but will not result in a second class of stock based solely on the facts submitted and the representations made we conclude that the agreement’s provisions relating to varying interests distributions record_date distributions and discretionary payments do not cause x to have more than one class of stock for purposes of sec_1361 plr-118550-12 except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation this ruling is directed only to the taxpayer who requested it section sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
